Citation Nr: 0505575	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral varicose veins.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1952 to November 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board remanded this case in December 2003 for further 
evidentiary development, and because the instructions were 
fulfilled, the case is ready for decision.  


FINDINGS OF FACT

1.  The veteran's varicosities do not result in persistent 
edema, stasis pigmentation or eczema, subcutaneous 
induration, persistent ulceration, or massive, board-like 
edema with constant pain at rest.

2.  The veteran does not have a service-connected disability 
ratable at 60 percent, nor does his service-connected 
bilateral varicose veins disability limit him from following 
a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
varicose veins of the right and left legs have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7120 (2004).

2.  A total rating based on individual employability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

It is noted at the outset that the December 2003 Board remand 
requested VA compliance with the VCAA in terms of proper 
notification, and assistance in obtaining medical records 
from the Mather Air Force Base.  The latter issue is 
addressed below with the discussion concerning records.  

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in March 2002 and June 2004 letters.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters recited the legal 
elements of a claim for an increased rating, and the June 
2004 letter described the specific medical evidence needed 
via rating criteria to substantiate the claim.  VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Also, the June 2004 letter listed the 
evidence VA had received in connection with the appellant's 
claim.  

Notably, the March 2002 letter, according to the Board 
remand, did not comply with recent caselaw disavowing a time 
limit for the identification of evidence.  PVA v. Secretary, 
345 F. 3d. 1334 (Fed. Cir. 2003).  The June 2004 letter, 
however, informed the veteran that he had up to year to send 
information concerning his claim.

The March 2002 letter was issued before the July 2002 rating 
decision, and the June 2004 letter was issued after the July 
2002 rating decision.  The U.S. Court of Appeals for Veterans 
Claims in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), typically must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefit.  In this case, combining the various notice letters 
and when they were issued, VA provided the appellant with 
content-complying notice at the appropriate time.  The June 
2004 letter corrected any perceived error in the March 2002 
letter, and as such, the veteran received legally sufficient 
notice.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id.  After the notice, the veteran's claim was readjudicated 
on the merits in an October 2004 supplemental statement of 
the case.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes obtaining a medical examination if necessary.  
38 C.F.R. § 3.159.  The December 2003 remand specifically 
asked the RO to obtain evidence from the Mather Air Force 
Base (identified by the veteran on his TDIU claim).  VA 
obtained these records from the Sacramento VA Medical Center 
(VAMC) dated February 2001 to April 2004, and pointed out 
that the Sacramento VAMC was previously Mather Air Force 
Base.  Further, the RO obtained VA examination reports from 
April 2002 and August 2004, which are sufficient for rating 
purposes such that another examination is not necessary.  The 
record also contains treatment records from the Palo Alto VA 
Outpatient Clinic from 1999.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

The veteran's only service-connected disability is bilateral 
varicose veins, currently evaluated as 30 percent disabling.  
On his application for TDIU, the veteran noted that he was 
forced to retire in 1986 due to his legs.

Palo Alto VA outpatient records indicate that in November 
1999, the veteran was scheduled for a vascular surgery 
consult due to very large varicose veins in both lower 
extremities (right worse than left).  The December 1999 
consult noted complaints of nightly leg cramps, which 
according to the Chief of Vascular Surgery, were not 
typically related to varicose veins.  The veteran mentioned 
an interest in varicose vein stripping, but the surgeon asked 
that the veteran be fitted for stockings first.  The surgeon 
stated that he was not sure the veteran was a good candidate 
for surgery considering the veteran's advanced age and 
relative discrepancy between the symptoms he was complaining 
of in the presence of varicose veins.  A treatment note from 
March 2000 noted the veteran's varicosities were worse on the 
right lower leg, and that he should continue with 
precautions, care, and as much activity as tolerated.  He 
should take rest intervals as needed, and elevate 20 minutes 
three times a day.

An August 2001 outpatient treatment record from the 
Sacramento VAMC noted that the veteran's extremities did not 
have edema or a rash.  In October 2001, the veteran's 
extremities were without edema.  

In August 2002, the veteran underwent a VA examination.  The 
veteran reported that he had retired in 1989 having worked 
for over ten years as a drill press operator.  His symptoms 
relating to the varicose veins were somewhat improved with 
leg elevation, but compression hosiery caused more discomfort 
in the legs.  Instead, the veteran wore high-topped elastic 
socks.  The veteran had difficulty doing any type of 
prolonged sitting, standing, or walking because of aching in 
his legs.  The veteran had to position his right leg in 
extension when sitting, and reported having had used a cane 
for fifteen years.  When his legs felt strong enough, the 
veteran was able to bicycle and walk around the 4-5 acre 
property where he lived.

A physical examination noted that the veteran favored the 
right lower extremity in an antalgic gait, due to calf pain.  
Anteriorly, there was a linear cluster of grapes that were 
dilated varicosities in the inferior lateral aspect of the 
right knee and lateral aspect of the right knee.  
Posteriorly, there was a cluster of grapes in an 
approximately 6x8 centimeter area in the mid upper calf.  The 
posterior aspect of the left lower extremity demonstrated a 
cluster of grapes effect, which were 4x6 centimeters in size, 
and a curvilinear cluster of grapes extending from the upper 
calf medially, posteriorly down to the top of the Achilles 
area.  All of the dilated varicosities were slightly tender.  
There was no pitting edema noted in the anterior shins or 
ankles.  The examiner found no ulceration, edema, or stasis 
pigmentation.  No eczematous reactions were noted.  The 
veteran was diagnosed as having bilateral varicose veins, 
currently symptomatic.  

A Sacramento VAMC treatment note from November 2002 found no 
edema in the extremities.  In January 2003, the veteran's 
extremities did not have edema.  

In August 2004, the veteran underwent a VA examination.  The 
veteran reported that since the surgery in 1953 for varicose 
veins his legs have swelled.  The veteran reported that about 
two days a month his legs swell so much that he cannot walk.  
Support hose made the swelling worse.  He had difficulty 
standing and walking for prolonged periods of time.  The 
veteran also reported that he stopped working in the mid-
1980s because he had difficulty standing on the blacktop.

An examination of the lower extremities showed 1+ pretibial 
edema.  There was no varicose brawny edema, nor any brawny 
skin changes.  There were no ulcers, cracking of the skin, or 
thickening of the skin.  The veteran had varicosities in the 
right popliteal area measuring approximately 6x6 centimeters.  
Those varicosities measured approximately 0.5 centimeters in 
width and were clustered.  There appeared to be some 
involvement of the deep veins in this region as there was 
some incompetence of the deep veins on the left knee 
posteriorly.  There was some swelling of the knee, consistent 
with a possible Baker's cyst.  There were scatter regions 
across the medial aspect of the lower leg in the greater 
saphenous distribution, which were consistent with 
superficial varicosities.  No involvement of the deep venous 
tissue was noted.  An examination of the right leg did not 
show ulcers, brawny edema, or brawny skin changes.  The 
examiner stated that the extent of the disability was greater 
than would be predicted by the physical examination of the 
veins at that time.

Additionally, the examiner noted after reviewing the 
veteran's claims file that the veteran had a multitude of 
diagnoses, including osteoporosis, hypertension, benign 
prostatic hypertrophy, diverticulosis, degenerative joint 
disease of the knees, degenerative joint disease of the 
lumbar spine, and degenerative joint disease of the left hip.  
The examiner stated that the latter disease limited the 
veteran's ability to ambulate, and that the medical charts 
did not indicate the veteran's varicose veins were limiting 
ambulation.

Finally, the examiner stated that by the medical history, 
there appeared to be a medical limitation related to the 
veteran's ability to ambulate for long periods of time and 
stand for long periods of time, which would cause leg 
swelling.  It was fairly clear from the medical records and 
physical examination, however, that the veteran's 
varicosities were not limiting him from any substantial 
gainful employment.  If the veteran's varicosities were the 
sole limiting factor, it was likely that he could do a more 
sedentary type of profession.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Diagnostic Code (DC) 7120 provides for the evaluation of 
varicose veins.  A 10 percent evaluation is warranted for 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation or compression hosiery.  A 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

At the outset, it is noted that 38 C.F.R. § 4.104, DC 7120, 
provides that the evaluations for varicose veins assess a 
single extremity.  If more than one extremity is involved, 
each extremity should be evaluated separately and combined 
under 38 C.F.R. § 4.25, using the bilateral factor if 
applicable.  The old rating criteria, under which the veteran 
had been rated since 1974, did not require each extremity to 
be assessed separately.

The veteran, however, is not entitled to a rating in excess 
of 30 percent even under the new criteria requiring separate 
ratings for each leg.  That is, the veteran's varicosities in 
either leg do not manifest "persistent edema," which is a 
requirement for a 20 percent rating as well as other higher 
progressive ratings.  Though the January 2004 VA examination 
found trace to 1+ pretibial edema, the examiner noted that 
there was no varicose brawny edema.  Similarly, the April 
2002 VA examination did not find any edema, nor was 
persistent edema found in various treatment notes from the 
Sacramento VAMC.  Again, a finding of persistent edema is 
required for at least a 20 percent rating.  

As such, the veteran is not entitled to a rating in excess of 
30 percent for varicose veins.  If the current rating 
criteria were applied, the veteran could theoretically be 
entitled to less than 30 percent.  Such an action, however, 
cannot be performed.  According to 38 U.S.C.A. § 1155, in no 
event shall a readjustment in the rating schedule cause a 
veteran's disability rating in effect on the effective date 
of the readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  Indeed, 
although it appears that the veteran's disability has not 
necessarily improved, it has not, however, worsened to the 
point of manifesting persistent edema, which is necessary for 
a higher rating under the current rating criteria.  

Additionally, the veteran does not meet the requirements for 
application of 38 C.F.R. § 4.16(a).  The most recent VA 
examination provided an opinion, after claims file review and 
a physical assessment of the veteran's service-connected 
disability, that the varicosities were not limiting the 
veteran from substantially gainful employment.  Rather, the 
examiner noted the various other disabilities from which the 
veteran suffers in reaching the opinion concerning the impact 
of the service-connected varicose veins on his employability.  
Crucially, the veteran does not have a disability ratable as 
60 percent or more. 

It is therefore noted that though 38 C.F.R. § 4.16(a) 
provides that the existence of or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded, this may be done only when the 
percentages referred to for service-connected disabilities 
are met.  

As such, the veteran does not meet the requirements under the 
law at this time for a total disability rating based on 
umemployability.   


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
varicose veins is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


